DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Claims 1-4, 6-7, 9-15 are amended.
Claims 5, 8 are cancelled.
Allowable Subject Matter
Claims 1-4, 6-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Fisher et al (US Pub 2010/0156554) discloses a method of displaying an image on a display device having a plurality of display panels (see par 0001; discloses invention relates to a display system, a display module and a display method; see fig. 1; par 0022; discloses a display system 10 comprising a plurality of display modules in the form of display devices 12), the plurality of (see par 0002; discloses display devices supports the creation of large displays composed of multiple display devices. The image provided by such multiple display devices may be a series of the same image on each display, or may be a single large image made up of smaller component images, each component image being carried by a single display device), wherein each display controller of the plurality of display controllers provides display data for one or more display panels of the plurality of display panels (see par 0007; discloses there is provided a display module comprising a display screen for displaying an image, a memory for storing image data, a display driver for controlling the image displayed by the display screen), wherein the complete image is formed of a plurality of tiles of display data and each respective display panel of the plurality of display panels displays the display data of the tiles of the plurality of tiles forming the portion of the complete image for display on the respective display panel, (see par 0002; discloses The image provided by such multiple display devices may be a single large image made up of smaller component images, each component image being carried by a single display device) the complete image including one or more bounded regions of display data (see fig. 2; discloses the displayed image may be “Hello” displayed; see par 0025), wherein each bounded region of the one or more bounded regions is displayed and may be moved as a whole to at least partly change position laterally from one display panel of the plurality of display panels to another see par 0025; discloses The image displayed is an animation of "HELLO", which moves from left to right across the top two display devices 12a and 12b) or to have a new position within a stacking order of the one of more bounded regions, wherein the stacking order provides an order whereby only one or more topmost bounded regions of the one or more bounded regions is displayed in the complete image, the method performed by a first display controller of the plurality of display controllers and comprising: (see par 0037; discloses The data processing device 16 transmits the image data 18 to each of the display devices 12 in the display system 10 (step 610));
However, Fisher alone or in combination with other prior art of record don’t expressly disclose receiving, from a host device, display data indicating location information for at least a first bounded region within a first portion of the complete image, the first portion to be displayed on a first display panel connected to the first display controller; receiving, position information indicating a change in at least one of a lateral position or a stacking order position of the first bounded region; identifying a replacement tile to be displayed within the first portion of the complete image based on the change in the at least lateral position or stacking order position and without communicating with the host device; determining that the replacement tile is stored within a tile store local to a second display controller of the plurality of display controllers; transmitting a request for the replacement tile to the second display controller without communicating with the host device, receiving the replacement tile from the second display controller responsive to the  request processing, the display data for the first portion of the complete image based at least in part on the replacement tile; and outputting, the processed display data for the first portion of the complete image to the first display panel and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Fisher to arrive at the claimed invention as the final result would have been unpredictable or change the principle of operation to the main reference. Therefore claim 1 is allowed.
Claims 2-4, 6-7, 9-12 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 13, Fisher et al (US Pub 2010/0156554) discloses a first display control device for displaying a first portion of a complete image on a first display panel of a plurality of display panels forming a signal display screen for displaying the complete image, the first display control device configured to receive, from a host device, display data indicating location information for at least a first bounded region with the first portion of the complete image (see par 0001; discloses invention relates to a display system, a display module and a display method; see fig. 1; par 0022; discloses a display system 10 comprising a plurality of display modules in the form of display devices 12; see par 0037; discloses The data processing device 16 transmits the image data 18 to each of the display devices 12 in the display system 10 (step 610)),
However Fisher alone or in combination with other prior art of record don’t expressly disclose receive position information indicating a change in at least one of a lateral position or a stacking order position of the first bounded region; identify a replacement tile to be displayed within the first portion of the complete image based on 
With respect to claim 14, Fisher et al (US Pub 2010/0156554) discloses a system comprising a host device for generating display data of a complete image a plurality of a display control devices connected a plurality of display panels, each display panel of the plurality of display panels connected to a single display control device for displaying a portion of the complete image, a first display control device of the plurality of display control devices connected to a first display panel of the plurality of display panels and configured to: receive, from the host device, display data indicating location information for at least a first bounded region within the first portion of the complete image ((see par 0001; discloses invention relates to a display system, a display module and a display method; see fig. 1; par 0022; discloses a display system 10 comprising a plurality of display modules in the form of display devices 12; see par 0037; discloses The data processing device 16 transmits the image data 18 to each of the display devices 12 in the display system 10 (step 610));
However Fisher alone or in combination with other prior art of record don’t expressly disclose receive position information indicating a change in at least one of a lateral position or a stacking order position of the first bounded region; identify a replacement tile to be displayed within the first portion of the complete image based on the change in the at least lateral position or stacking order position and without communicating with the host device; determine that the replacement tile is stored within a tile store local to a second display control device of the plurality of display control devices, transmit a request for the replacement tile to the second display control device without communicating with the host device; receive the replacement tile from the second display control device responsive to the request;  process the display data for the first portion of the complete image based at least in part on the replacement tile; and output the processed display data for the first portion of the complete image to the first display panel; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Fisher to arrive at the claimed invention as the final result would have been unpredictable or change the principle of operation to the main reference. Therefore claim 14 is allowed.
Claims 15 are allowed for being directly or indirectly dependent on allowed independent claim 14.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUJIT SHAH/Examiner, Art Unit 2624                              

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624